OFFICE OF   ‘l-NE   ATTORNEY GENERAL OF TEXAS
                                     AUSTIN




Eon. Roy i. iii11
Goptlty Attorney
Dallln#tr, Texas
                                   opirlioaNo. 0-5953
                                   lfel Is a olub, aeneged end operated
                                        in bry territory,%a outlined,
                                        h&ally operated under the Taxes
                                        Liquor Gontrol Aot?
               Your lettw oi kiaptabr 4, 1@4l,3?equWMng en
opinion       of this DeparWent on thr above utated     question,reeds
in pert as follolorl
                *X hare a qUaablonI de&r, to oubnrltto you for en
           oplnlon, in ret&ml k, the eperntlonof e beer alub, in e
           dry tsrritory. A hypothatloel 8tatewmt  of the oene is
           au f~llousc
                *A mabar of peruoauhero orgntisedthameelvea(ho*-
          arot th*m~l5 Vary lfttle orgeniaetion)      for   the purpaee
          .o&ue8ing in a oentralimd &eatfoo, In a room or bullding,
          -zH@ o h r o o m ia l nwabor of &okers$ saoh member hes e key
           to-, 8 Fridlvidaal  leaker,in taot this buildtw has 6 numb6r
           of lookwr, in feat one for rbeehmember of the organization,
           OAR eneh bee mi indlvidUe1look and key, Be per8 the opera-
           tor my PO# a awith mat for thiislooker. In titio13oker
           he keep@ hi@ b#er, oon8fettngof.e oaee, or gortioaet oare,
           80 whioh looker he bes eoo@mif  et a4 time be desfrerr.T&e
          entlrs building is lookeilafter     by one gerson.
                *The beersi.8usually put In the looker by the man who
          is manager of this OFgeIdb3tiOA,     when recpested50 to do
          by the looker heldOr% Ths beer belongs to eaoh int?ividueJ.,
          and is identifiedwhen placredin ioe box, by a labs1 on eaah
          bottle, 80 that be will be oerta1.rto cet his beef when he
          goee to the coeler sitar it. The member, or rather the
          OWAW  of the toaker V3f&~t3PtZL~s;atlts,
                                            ZiRy'3njOy8.bottle Of
          beer ct his pleasure. I tihinlrthis f3 about the sat up.
Iion.   Roy I..   m.11,   pop3 a



             "I hardly think it neceeszy to set out the liquor
        yltatuteeor the State, end I would like to have your
        ophlon a8 to the legalityof this kin4 of sot up,
        bearing In mind the statutes euthorleinge peroon to
        hnvo one oese of beer, or one quart of wUskey,  without
        the legs1 preawizptlon thiet he did poeseso It   for   the
        purpose 0r sale. So beer is sold in the above plsos
        by any one. The atanaGer ci the club mn-ves the beer to
        the various aembere meted at the table, but the beer
        belones to eeoh lndIvIdue1,and asldo rfodi the two or
        three bottles kept In the oooler, it la all looked in
        the locker of the Ir.divldualounor.
             uHcw beering In mind the law eppllosbleto the
        poeseseion and treneportetlon of whiskeyi Is a olub
        mnns$ed end operated aa oatllned above, in dry territory,
        le~nlly operated under our liquor laws. The offlaws OS
        this oounty are oonfrbnted with two or three~crituatiorur
        aim~ler to the above set up, and we desire thet you a4vise
        us as to whether or not the operntion oi such joint adrsn-
        ture, handling auoh liquors and beer In the memar outlIned,
        would be Q violetion of tim llquar lawa!of Texa~W
          Your letter ot rje~tszabsr
                                   11; 1941, supplementingthe
above quoted letter, raeas In pert ee iollowr~
               *The beer IO supposed,or oleIm*d to be brought into
        tNs,oounty by eutomoblle,and one oaae et a tlarr. In
        other words, eaoh member or tha olub plea buys and bring8
        his oaee of 'beerta the olub, and either put@ his ee.80of
        beer IU hIo fndfvidual looker or the person i& obsrge Of
        the building pleoes it In the looker for hiaSt his request.
        The basr Is delIvered to the building RB ju$t~'Steted,  oa811
        at a time, I. e.,   eeob Individual btfnge hi8 oeee OS beer
        there. A#$ 80 the emcunt porseased br ang indiVidU81,~I11
        sny, Just one eeee et a time, Moh looker 16 IndiVidtil
        owaed, or rented, and used. One looker to each IndIvIdA
        for his pereonal use snd bonetit. The beer ia bou&t In&I-
        vidualiy,   one oaae at e time, end transportedfrom wet
        territory Into this oounty (dryj by the. lndivlduelmnOr
        of the beer and loakar.
Ison.BOY l..Elll, pa@ 3


          "My inr0maati0nis that one p0rmn, oaxlml tba muxlg0c,
     owns or leeses the building in which he liaaooastnaotedabout
     50 indivfdUQ1 compartmntn, oo.dainlng    indlr   dual looks,    for
     the use or eaoh lockor, he rctcaives  Iron!SO iI gate to &l,OO
     eaoh per  month. Tho bulldt?,f: is looked,buf:~the   lndlvldual
     oonpartmnt owners eaoi:  &TO a kep to ihe mln building,
     in audition to haviq. thd:r separatekeys r0r their looker.
     The mma@r    keeps the beer load for thaa, end ho poye the
     100 bill,,l-eat, anti 11@ats, rrm the prooeeds 0r hi@ looker
     rentnls,aooordlngto the plan or operation. The ammg:dr
     does not have a key to ttiu looker. The beer is oaoled in
     one large ioe box, to riMoh all zmabers, or looker ollmrs,
     p;~;~;sa    tar the purpoceeof cOolin,:their beer or haring
              ."
          The Vera8          Control Aotn la set r0dih in
                          Liquor
&motet&   Penal   Code,      li, OhaptOr 6, Artiolae 666-l
                           Title
lJIOluPlYe.hrter oar&ally oonaldorlagthe aot aa a.tiolo,
fall to rind say provieion ooutalaod therein, ap00liiaaUy an4
aXtirmtlrely euthoririn(Sthe   orgixniaatlon,aainturauooand opera-
tion or a olub aa aboro &woclbeb. Z?eteithor
                                          do w6 iin4 say paw-
~i0i~ e~pr8my p~0hibithg th8 9~.       tithe
                                          c0m 0r crirailul
Appaala or thie state ha8 her&0roro ren6aredsotoral dooi8ions
relative to alubs orgaulsedand operatedunderobtain fada as
are hereinmaatlonedr ~0 dlreotyaur attoation tO 8 retit0r
thooo eatms.

         In th8 crass0r Adkinr t. state, 95 5. 2. 306, tbo
mQtoria1fQOtQ *ore aubatantiallyas follmvsr
           I,grou of men formed a olub. Tbeas mm in turn hlrecl
                  x0& 8alary+ The rrteward ordue beer for ths
a sixmard at a r f.
mmbors 04 the otub and plaosd maoh beer in tha alubroaopior
 them. Xaoh maabm ot tha olub paid 0110dollar for a munbomhip
'urd reoelvsd tioketswhioh repr0sclated hlo lntereet ln tho beer
 the atsward ordered. After the keg of bsar arrived at the olub-
tiaeo a tlokat was pla0ed in ths box a@ a glass of $6~ waa
 drawn by any mmbor who desired one, oaaX tlokst   rspmaaht~
 a glass of beer,  The beer whlah wae ordord  by  the steward wars
 ordered for the pumhaacrs or the tick& and ;*tiQfor by raid
purohasi28;. The Court of CrlmDinsiAppeals held in thin oaae
 that tha rcota ostabllskd Q sale or beer by the at&Ward cash
 time that a &ass of bear was dram bg a imaber or the club.
    Son. toy 2.. Hill, page 4



               In ths 0QQe of   Aitton   Y. State, 40 8.W. 5011



    of buyins beer fro2 t!ie flm at tileordinary retail       prloe.
        fifty oeri;fi;>aid to baotze Q maMr
    ;":;a                                      of tixi  alleged elub
    wn5 all t.2 mn0y ever '*id into tLe amoern, except the
    usual price tar beer when pu.rohQQed. Josh rim       rcoeiveia
    163O dozen bottlem 0: beer in rive monthsi, kept the atook
    replenished with the mnay arising        a oaloe to &ei?lbeM,
    8x4 its pay WQA the pTOrit&     The c St   of Crlalnal Appmlrr
    or this .jtato held that this was ale&y      a2z eva010n 0r thm
    local option law.

              In the oase,or grnaoek v. State, 41 2. n, 6l5,
    the iQote were oubetantlQ~'Qe   ioliowor

               After the Qnaatzseht OP Q looei o~tloh law,~ a olub
    was %noorprated    for eooial and llterery purposes,a# to
    provide tke oonvenieaoe of a olubrvant, It had a bllwr&
    table, a dog$ao,table am% twalve booka, and took a sspri-wa&lp
    paper. 'Zhe+bXub bought l~rg6 qmotities of intoxloant8, ahd
    employed an @m?..Loon keeper Qt a aronthly ealary~to eeXl thea
    at rota&l, t&its zismbers only, from tha bar fQnurly owned
    by hisi, iiad tha praoeeds of suah Sal88 ,bmaaa tis’property
    OS the olub. me ci3yd 0s c2w.m        :.ppaio 0r this   8t8te
    held that the Cls\bw6s fOrSeu fOr the ptiOs0 Or Wadhg         the
    lcmal option law.

              In the 0aoe of Yelme v* State. 95 B. W. 6Q6r

               A olub was lhnoorpoxatea for soagal pqrpoeom.    Th+
    numager of suoh olub dovoted his time to.the management of
    lka arSairs. A memberahlp iae of #&W       was paid to 3&s by
    oaah mcebor.   'ifie        of tho oLub obtained bsar by pur-
                        alei;lbers
    ohaalng tlokets. 'fbe beer was obtained the day aitsl the
    purchase of the tfckete.     Z%S maeager lnetruotedt,henembem
    how k, Ot‘Uer beer by stating that when the tiemberrr wanted beOr,
    they would put ncney in 8 box end t,ake out a tiaicet  for each
    nickel, Qnd thet oould be prooured at the olubrcom th% fOllOWin
    night. 'Era uoart aold that the elub members, W~M     they paid
    tbelr trionag~lnta the treeeury, parted wilk~ It to tihe olub, 80
    that when it kept out the armey it bought beer on its own
    bshalr, ;3nklng tile manager liable  for a sale.




i
It:i: Eon. aay 1..-11, pa@8 5




                Them a club purchasedUquors,   bouT@t with money
      5n tha trcasUry, a distributionof the smm to oietmb8raat the
      Usual price oonetltuteda sale within t‘hcprohib5tlonlaws.
                In tho oas8 of ~5111ShZ:sV. States,106 3. K. (ii&) St&
      ths faots war8 substantldly 8s tollowat
                Th8 d6rMcMt Wa8 rOtSId5% the pSSS8S%On Or t8U
      08S8S Of b@ar, in the,Oity aI=Abileoe, Taylor County,'Texar.
      bt the t*   d8feK&kUtwas the manaiqer 0r what was kpQWn as
      the "kblD& btti8t50 Club*, whioh ha4 approxiaatsly   860 membera,
      a preropulsiteto mnbership bei- that m rtitten appl5oation
      hmQ to be mde wh5oh oalled for a dsposlt of fira dollars by
      th8 applicant with 86id tUkMger., UpOn b85ng approvd   as a
      maabsr of the olub, ths applicant pa54 a monthly mm ot $1. dues,
      the primary purpose of th8 $8. mentioned being that It was to
      be used in the purohaee or merohandloe, and also that ii a mamber
      With&W   b6 was 8ntitl.sdto the r&uTR Of h5.8$5. deposit, pm-
      ride4 it had not been Oonem8Q  in the 5nd5Y5d~al     ham* or
      a8rohandiasor in the payaclntof ,duoac Yihdnthe r 5. 68po8it
      had bee5 eon8um8d,it was    also tind8rstcw,b   that the S.Mbbr
..    should 88p685t a aike awq    ah0   the   gegarml. preprty   and aotLYi-
      ties of the c~lubar6 set out; it 56'mmls that th.6laanagm was
 %~   poneltt8dto sell chewing m, oi&aS& 01
      oofree, milk, anrs.
                       eoit armw ui4 pu%,:~tho
      business into t&8paymentor per% 8r hill 8              en manwere
     It 5s turther set out'5n the agnd   &&XU%8flt Of raOt8 5s this
   ,,oasa that dome or the nmnbers of raid sthlet5o~bub hod dlraoted
.. '.apoellant to haye on hand la 8ai4 olub baer for theaeir  eonsump-
     t&n, anCd.thatthe bear upon whioh this prO686Uti~OU was baa&
     ha& bean or+red by various meabc)rs,~Ul  that the d&MAUt     had
     gone to meetwater, end actlw ae          r of said alub and a$ant
     for the meplbms of sa5$ olUb, ha6         f48d With t&  mneY Of
     aaid zmmbcrs ea5.dbeer to brin& baok i’or the mmbors of the
     olub. 2zaohcmaber was to pay the raanagerrifteoneente p?r
     container for said beer when he re0e5ve6 1158burr at said club,
     and said ifitsen Q8Rt deposit, iI:My, Watl d8pos5ted 5s "the
     m-mbera* deposit amount", to r8Q18Flish BRms and $0 b6 Used in
     acoordascswith the Cirection of the gldtabarc   of t&c club. %%#I
     omager received no prorit from the sele of any baex, but Flora




                                          .             ,: